PER CURIAM.
The United States upon taking defendant’s realty in eminent domain proceedings made deposits totaling $33,780 as its estimated value of the land. After trial to a jury that body first brought in a verdict for $23,700. This the trial judge refused to accept, and he returned the jurors for further consideration; they then brought in a verdict for $80,-050, which he did accept. Obviously this is far from a generous award, but we do not think it so small on the facts disclosed in the record as to show error as a matter of law. The jury appears to have accepted the lowest expert estimate as the value of the property taken in fee and then to have reduced somewhat *422the estimates of easement and severance damages involving adjoining parcels. The jurors viewed the premises and evidently did not credit the prognostication that this land so long used only for farming and pasturage purposes would soon develop as more valuable residential property. We cannot say that they are necessarily wrong.
Affirmed.